Name: Decision of the EEA Joint Committee No 98/97 of 12 December 1997 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: information technology and data processing;  economic geography;  EU institutions and European civil service;  executive power and public service;  European construction
 Date Published: 1998-07-09

 9.7.1998 EN Official Journal of the European Communities L 193/55 DECISION OF THE EEA JOINT COMMITTEE No 98/97 of 12 December 1997 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Articles 86 and 98 thereof, Whereas Protocol 31 to the Agreement was amended by Decision of the EEA Joint Committee No 73/97 (1); Whereas it is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include EEA-relevant parts of the Community contribution for telematic interchange of data between administrations in the Community (IDA) (Council Decision 95/468/EC) (2); Whereas Protocol 31 to the Agreement should therefore be amended in order to allow for this cooperation to take place from 1 January 1997, HAS DECIDED AS FOLLOWS: Article 1 The following Article shall be added to Protocol 31 to the Agreement: Article 17 Telematic interchange of data between administrations (IDA) 1. The EFTA States shall, as from 1 January 1997 and in accordance with the work programme in Appendix 3 to this Protocol, participate in the projects and activities of the Community programme referred to in paragraph 4. 2. The EFTA States shall contribute financially to the programme referred to in paragraph 4 in accordance with Article 82(1)(a) of the Agreement. 3. The EFTA States shall, as from the start of cooperation in the programme referred to in paragraph 4, participate fully in the EEA-relevant parts of the Telematics in Administration Committee (TAC) which assists the European Commission in the implementation, management and development of that programme, as far as the EEA-relevant project parts of the programme are concerned. 4. The following Community Act is the object of this Article:  395 D 0468: Council Decision 95/468/EC of 6 November 1995 on a Community contribution for telematic interchange of data between administrations in the Community (IDA) (OJ L 269, 11. 11. 1995, p. 23). Article 2 The text attached as an Annex to this Decision shall be added to Protocol 31 as Appendix 3. Article 3 This Decision shall enter into force on 13 December 1997, provided that al the notifications pursuant to Article 103(1) of the Agreement have been made to the EEA Joint Committee within six months from the date of this Decision. It shall apply from 1 January 1997. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 12 December 1997. For the EEA Joint Committee The President E. BULL (1) See page 39 of this Official Journal. (2) OJ L 269, 11. 11. 1995, p. 23. ANNEX Appendix 3 to Protocol 31 Telematic interchange of data between administrations (IDA) Work programme The EFTA States shall participate only in the following projects and activities resulting from Article 2 of Council Decision 95/468/EC of 6 November 1995 on a Community contribution for telematic interchange of data between administrations in the Community (IDA):  Practical introduction of electronic mail on the basis of X.400  Horizontal activities  (architecture, generic services, TESTA)  Horizontal action  interoperability between national telematic systems  Horizontal actions  generic services  monitoring of market offers  Horizontal activities  information content interoperability  Horizontal activities  legal and security aspects  IDA awareness and promotion activities  Horizontal activities  quality control and project support  TESS (telematics for social security) = SOSENET (social security network)  EURES (European employment services) The possible participation by Liechtenstein shall be examined at the end of 1997, subject to the result of the joint review to which reference is made in Article 9 of Protocol 15 to the Agreement.  EUPHIN  European Union public health information network  ANIMO (animal movement) Norway and Iceland shall participate from the date of entry into force of the EEA Joint Committee Decision incorporating the relevant Community Acts into the EEA Agreement. The possible participation by Liechtenstein shall be examined at the end of 1998.  Physan  common catalogues of varieties  Physan  Europhyt The EFTA States shall participate from the date of entry into force of the EEA Joint Committee Decision incorporating the relevant Community Acts into the EEA Agreement.  SHIFT (system to assist the health controls of imports of items at frontier inspection posts from third countires) Norway and Iceland shall participate from the date of entry into force of the EEA Joint Committee Decision incorporating the relevant Community Acts into the EEA Agreement. The possible participation for Liechtenstein shall be examined at the end of 1998.  ITCG (illegal traffic of cultural goods)  SIMAP (information system for public procurement)  TARIC (integrated tariff of the community)  EBTI (European binding tariff info)  Transit (Community/common)  CCN/CSI (common communications network)  EIONET (European environment agency network)  EMEA (European medicine evaluation agency network) The EFTA States shall participate from the date of entry into force of the EEA Joint Committee Decision incorporating the relevant Community Acts into the EEA Agreement.  DSIS (distributed statistical information services)  Extracom  SERT (statistiques d'entreprises et rÃ ©seaux tÃ ©lÃ ©matiques)  Statel  generic services (horizontal activities).